Citation Nr: 0735763	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-07 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left ankle, claimed as secondary to service-connected 
disability of postoperative left Achilles tendon.

2.  Entitlement to an initial compensable disability rating 
for service-connected residuals of status post right wrist 
injury.

3.  Entitlement to an initial compensable disability rating 
for service-connected residuals of status post left wrist 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had honorable active duty service from June 13, 
1975 to June 12, 1979.  He also had active duty service from 
June 13, 1979 to December 5, 1979 "under other than 
honorable conditions".

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision from the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted service 
connection for residuals of status post left and right wrist 
injuries and assigned a noncompensable evaluations.  There 
was disagreement with the initial rating, so staged ratings 
are for consideration.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The RO also denied the veteran's claim seeking 
entitlement to service connection for a left ankle disability 
as secondary to the service-connected disability of 
postoperative left Achilles tendon.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends that his left ankle arthritis is 
secondary to service-connected disability of postoperative 
left Achilles tendon and, therefore, should be service-
connected on a secondary basis.
 
As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
is granted.  In addition, the RO did not inform the veteran 
about what he would need to show to establish service 
connection on a secondary basis due to aggravation.  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995). 38 C.F.R. § 3.310 (2007).  The veteran must be 
provided with this notice.

In reference to the veteran's claim seeking entitlement to 
compensable ratings for status post residuals of bilateral 
wrist injuries, additional evidence has been added to the 
claims folder since the issuance of the statement of the case 
in February 2004.  Any pertinent evidence that is accepted by 
the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case, unless 
this procedural right is waived by the appellant.  See 38 
C.F.R. § 20.1304(c) (2007).  The additional evidence in this 
case appears to have been received without waiver of the 
appellant's right to have that evidence initially considered 
by the RO.

Further, VA's duty to assist the veteran includes obtaining 
relevant medical records and a thorough and contemporaneous 
medical examination in order to determine the nature and 
extent of the veteran's disability.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2007).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims and (3) 
informs the veteran of what would need to 
be proven to establish a secondary 
service connection claim pursuant to 
38 C.F.R. § 3.310 (2007) and Allen, 
supra.  

2.  The AOJ should schedule the veteran 
for a VA orthopedic examination, by an 
appropriate specialist, to determine the 
nature and extent of his service-
connected bilateral wrist disabilities.  
The claims file should be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should be provided the 
applicable diagnostic codes for wrist 
disabilities under 38 C.F.R. §§ 4.71a, 
4.73 (2007).  The examiner should state 
the findings in conformity with the 
applicable criteria presented.  Such 
tests as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the range of motion of 
the affected areas.  All findings should 
be reported.

The examiner should determine whether the 
right and left wrists exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional ranges of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
repeated use over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional ranges of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also record any objective 
displays of pain.  The examiner should 
identify manifestations of the veteran's 
service- connected disabilities and 
distinguish those manifestations from any 
coexisting nonservice-connected 
disabilities.  Any indicated special 
studies should be conducted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.

3.  After completion of the above, the 
AOJ should readjudicate the veteran's 
service connection claim pursuant to 
38 C.F.R. § 3.310 (2007) and the holding 
reached in Allen, supra.  The veteran's 
claim for initial compensable evaluations 
for service-connected right and left 
wrist disabilities should be considered 
in light of DeLuca v. Brown, 8 Vet. App. 
202 (1995), and provisions of 38 C.F.R. 
§§ 3.321(b), 4.40, 4.45 (2007).  The AOJ 
must document its specific consideration 
of whether "staged rating," pursuant to 
Fenderson, supra, is warranted.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case.  The veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).










 Department of Veterans Affairs


